DEVAN ASLIN,                  )
                              )
          Appellant,          )
                              )
v.                            )                           No. SD36528
                              )                           Filed: August 5, 2020
SHELTER MUTUAL INSURANCE CO., )
                              )
          Respondent.         )

               APPEAL FROM THE CIRCUIT COURT OF STODDARD COUNTY

                                   Honorable H. Mark Preyer, Judge

AFFIRMED

        Devan Aslin (“Aslin”) appeals from the judgment of the trial court, finding that Aslin—

who was involved in a motorcycle accident—“owned” the motorcycle at issue, and was therefore

excluded from underinsured motorist (“UIM”) coverage under three automobile insurance policies

Aslin had with Shelter Mutual Insurance Co. (“Shelter”).1 On appeal, Aslin claims he did not

“own” the motorcycle at issue under the Shelter policies, even though the parties agree that he held

title to the motorcycle. Finding no merit to Aslin’s point relied on, we affirm the judgment of the

trial court.


1
 The motorcycle Aslin was operating at the time of his accident was insured by Progressive Casualty Insurance
Company, which did not include UIM coverage.
                                      Facts and Procedural History

        Shelter issued three motor vehicle policies (the “Policies”) to Aslin, all of which included

UIM coverage of $50,000 per person and $100,000 per accident, subject to designated exclusions.

        On June 17, 2018, Aslin was operating a 2016 Harley Davidson motorcycle (to which he

held title) when another vehicle hit him, causing an accident. Aslin filed a claim against the driver

of that vehicle, and settled with her insurance company for policy limits.2

        On December 20, 2018, Aslin filed suit against Shelter, claiming Shelter owed him UIM

coverage under the Policies.

        The policies all contained the same exclusion for vehicles “owned” by an insured. The

Policies’ relevant exclusion, as applicable here, stated:

        EXCLUSIONS FROM THIS COVERAGE
        This coverage does not apply:
               ....
        (2)    If any part of the damages resulted from bodily injury sustained while the
               insured was occupying a motor vehicle other than the described auto,
               owned by any insured, spouse, or a resident of any insured’s household.

        The Policies defined ownership as:

        (31)     Own means the person referred to holds the legally recognized title to, or
                 is a leaseholder of, an item of real or personal property, even if there are
                 other owners. This definition is not changed by the patterns of usage of the
                 property. With respect to vehicles only, it means the person in possession
                 of the vehicle, if that person:
                 (a)     Has the right to purchase it upon performance of conditions stated
                         in a conditional sale agreement;
                 (b)     Is a lender entitled to possession of it based on the terms of a loan
                         secured by that vehicle, or
                 (c)     Is a lessor entitled to possession of it based on a lease agreement for
                         that vehicle.




2
 The driver also had Progressive Casualty Insurance with bodily injury liability limits of $25,000 per person and
$50,000 per occurrence. Aslin alleged his damages to be approximately $175,000.

                                                       2
       The case was submitted to the trial court for determination on a “Joint Stipulation of Facts.”

Both parties filed briefs with the trial court. On December 20, 2019, the trial court entered

judgment in favor of Shelter. This appeal followed.

       In his sole point relied on, Aslin asserts the trial court erred in finding that the owned-

vehicle exclusion in the Policies applied to Aslin because the definition of “own” in the Policies

did not apply to him, and that he was therefore owed UIM coverage under the Policies.

                                       Standard of Review

               Here, the Judgment was based on stipulated facts. Because the case was
       submitted on stipulated facts the only question before [t]his court is whether the
       trial court drew the proper legal conclusions from the facts stipulated. The legal
       conclusions drawn from the stipulated facts in this case involve the interpretation
       of an insurance policy. The interpretation of an insurance policy, and the
       determination whether coverage and exclusion provisions are ambiguous, are
       questions of law that this Court reviews de novo.

County of Scotland v. Missouri Pub. Entity Risk Mgmt. Fund, 537 S.W.3d 358, 363 (Mo.App.

W.D. 2017) (internal quotations and citations omitted).

                                             Analysis

       Aslin argues that the trial court erred in granting judgment in favor of Shelter (excluding

Aslin from UIM coverage) in that Shelter’s “policy is clear and unambiguous that [Aslin] did not

‘own’ the [motorcycle] as defined in their policy and therefore the owned-vehicle exclusion does

not apply to [Aslin.]”

       The parties stipulated that Aslin held the title to the motorcycle at issue. The Policies

excluded coverage “[i]f any part of the damages resulted from bodily injury sustained while the

insured was occupying a motor vehicle other than the described auto, owned by any insured,

spouse, or a resident of any insured’s household.” As relevant here, the Policies define “own”

as:



                                                 3
       (31)    Own means the person referred to holds the legally recognized title to, or
               is a leaseholder of, an item of real or personal property, even if there are
               other owners. This definition is not changed by the patterns of usage of the
               property. With respect to vehicles only, it means the person in possession
               of the vehicle, if that person:
               (a)     Has the right to purchase it upon performance of conditions stated
                       in a conditional sale agreement;
               (b)     Is a lender entitled to possession of it based on the terms of a loan
                       secured by that vehicle, or
               (c)     Is a lessor entitled to possession of it based on a lease agreement for
                       that vehicle.

       Aslin’s argument focuses on the elements listed in (a)-(c), but ignores the first sentence in

paragraph (31), which unambiguously states that holding legal title to personal property is

ownership for purposes of the Policies. This accords with basic reason, and with prior treatment

from our appellate courts.

       As our Supreme Court indicated in Seaton v. Shelter Mut. Ins. Co., 574 S.W.3d 245 (Mo.

banc 2019):

       To ‘own’ a motor vehicle the person only has to hold title to it and may do so in
       conjunction with other owners. Seaton admitted in her response to Shelter’s
       statement of uncontroverted material facts Decedent was listed as a title owner on
       the certificate of title to a motor vehicle.

       Terms within an insurance policy do not become ambiguous merely due to the
       presence of an exclusion. Maxam v. Am. Family Mut. Ins. Co., 504 S.W.3d 124,
       129 (Mo. App. W.D. 2016). The insurance policies’ plain language indicates UIM
       coverage will not be provided for a relative who owns a motor vehicle. Seaton
       admitted Decedent was an owner of a motor vehicle. Based upon the insurance
       policies’ plain language, it is clear Decedent did not meet the definition of a
       ‘relative’ to receive UIM coverage because she owned a motor vehicle. See Lair v.
       Am. Family Mut. Ins. Co., 789 S.W.2d 30, 32 (Mo. banc 1990) (excluding son from
       uninsured motorist coverage based upon the insurance policy excluding coverage
       from any relative who ‘owns a car’ when son owned a car jointly with his father).
Id. at 248 (emphasis added); see McBride v. Farm Bureau Town & Country Ins. Co. of Missouri,

588 S.W.3d 644, 647 (Mo.App. S.D. 2019).




                                                 4
       Aslin fails to demonstrate that the trial court erred in finding that Aslin owned the

motorcycle at issue, and was therefore excluded from UIM coverage under the Policies. Point I is

accordingly denied.

       The judgment of the trial court is affirmed.

WILLIAM W. FRANCIS, JR., J. - OPINION AUTHOR

NANCY STEFFEN RAHMEYER, P.J. - CONCURS

DANIEL E. SCOTT, J. - CONCURS




                                                5